— In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Becker, J.), dated July 22, 1987, as, in effect, granted the defendant husband’s motion to modify his pendente lite visitation rights with the parties’ children to include certain overnight visitation.
*743Ordered that the order is reversed insofar as appealed from, with costs, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith.
In view of the serious and conflicting allegations of the parties, it was error for the trial court not to hear the testimony of all proposed witnesses with respect to the question of custody and visitation prior to resolving the issue of overnight visitation (see, Mosesku v Mosesku, 108 AD2d 795). Moreover, the trial court should have made specific findings of fact prior to issuing its order (see, Mosesku v Mosesku, supra). We note that our determination is not intended to and should not influence the trial court’s final decision with respect to custody and visitation after the completion of the trial on those issues. Lawrence, J. P., Weinstein, Hooper and Sullivan, JJ., concur.